Camp Rincon Resort Company, one of the petitioners, conducts a camp for the entertainment of the public, at a point in the San Gabriel Canyon, some thirteen miles from the mouth of the canyon. Follows, the other petitioner, conducts a similar camp on the other fork of the canyon. The two petitioners are the joint owners of a telephone line extending from their respective camps to the mouth of the canyon, where the line connects with the main line of the Home Telephone Company. The petitioners' line was used for their own accommodation, and was open to the use of persons sojourning at the two camps. Messages could be sent to an exchange of the Home Telephone Company and through this exchange to the various points on the lines of that company. The petitioners collected, from persons staying at their camps and using the telephone line, a charge of ten cents in addition to the regular long-distance toll of the Home Telephone Company for any connection made through its exchange. Of the ten cents, one-half was paid to the Home Telephone Company and the other half was retained by the petitioners, respectively.
Cold Brook Camp Company operates a like public camp in the San Gabriel Canyon, some seven miles above Camp Rincon. In 1913 it built a telephone line from its line to Camp Rincon, where its line was connected with that of the petitioners. *Page 563 
This connection was made pursuant to an agreement, under which one hundred dollars was to be paid to the petitioners for the use of their line during the year ending June 30, 1914. During that year Cold Brook Camp Company and the members of the public residing at its camp used the telephone line of the petitioners in connection with that of the Cold Brook Camp Company. The agreed sum was paid. The connection continued for some months after June 30, 1914, no agreement having been arrived at for the compensation to be paid during the second year. In September, 1914, the petitioners disconnected the line of the Cold Brook Camp Company, whereupon that company filed a complaint with the Railroad Commission, asking that the petitioners be directed to reconnect the line upon the payment of a compensation to be fixed by the commission. The commission made an order directing such connection to be made on the payment by the Cold Brook Camp Company of fifty dollars per year. It is this order which is now under review.
The petitioners argue that the commission was without jurisdiction, because, as is claimed, the line maintained by them was not a public utility, but a mere private convenience for the use of the owners of the two camps. But the evidence before the commission clearly justified a different conclusion. Under the constitution of this state (article XII, section 23), every corporation or person owning, operating, managing, or controlling any plant for the transmission of telephone messages to or for the public is declared to be a public utility. It may well be conceded that a purely private business or enterprise cannot be converted into a public utility by mere legislative declaration. But certainly a telephone line operated for the use and accommodation of the public is a public utility, without regard to statutory or constitutional declaration. The camps of the petitioners were open to the accommodation of the public. The telephone lines were devoted to the use of the persons occupying these camps. Here, then, was a devotion of the lines to that portion of the public which enjoyed the conveniences offered by the camps. A service of this kind, offered to "the public generally, or to any defined portion of it," is a public service. (Pinney  Boyle Co. v. LosAngeles Gas  Elec. Corp., 168 Cal. 12, [Ann. Cas. 1915D, 471, L. R. A. 1915C, 282, 141 P. 620].) The petitioners did not offer the use of their *Page 564 
telephone to privileged and selected individuals in their camps. The service was offered to all, within the class of camp occupants, who desired to use it.
If the petitioners were conducting a public utility, the Cold Brook Camp Company was also conducting a public utility. The order requiring the connection of the two lines was made under the authority of section 40 of the Public Utilities Act. The section was considered by this court in Pacific Tel.  Tel. Co.
v. Eshleman, 166 Cal. 640, [Ann. Cas. 1915C, 822, 50 L. R. A. (N. S.) 652, 137 P. 1119]. It was there held that an order requiring a company to connect its lines with those of a competing company, where there had been no such connection theretofore and the first company had not held itself out as willing to make such connections, could not be sustained. The questions involved were so fully discussed in that case that there is no occasion here to repeat our views. It will suffice to say that the present proceeding is not within the rule of the Pacific Telephone Company case, for the reason that the connection here directed to be made was merely a continuation of a service which the petitioner had voluntarily assumed. Whether we regard the Cold Brook Camp Company itself, or the occupants of its camp, as constituting the public to whose use the lines of the petitioner had been offered and dedicated, the fact remains that the connection which the commission ordered was within the scope of a public service which the petitioners had assumed to supply. There was, therefore, no violation of constitutional right in requiring the continuation of the service.
The order is affirmed.
Shaw, J., Melvin, J., Henshaw, J., Lawlor, J., and Angellotti, C.J., concurred. *Page 565